EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Allen Xue on 17 August 2022.

The application has been amended as follows: 
Claim 1, first line of step (4):
“(4) subjecting the catalytic cracking distillate oil to hydrodesulfurization at a reaction pressure…”

Claim 1, first line of step (5):
“(5) mixing the low-sulfur hydrogenated distillate oil with…”

Cancel claim 14.


Reasons for Allowance
Claims 1-7, 9-13, 15-18, 20 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the claim amendments filed 10 August 2022 are considered to distinguish over the prior art. Applicant has amended the claims to specify characteristics of the distillate oil obtained in catalytic cracking, i.e. a hydrogen content of 10.5 wt%, as well as of the marine fuel product, and to reflect milder hydrotreating conditions, including a reaction pressure of 6-9 MPa.
Chen et al (CN 101987972), cited in the previous office actions, is considered to be the closest prior art. Chen discloses serial stages of solvent deasphalting, catalytic cracking, and hydrotreating (see discussion in paragraphs 15-22 of the final office action). As noted by Applicant, Chen’s hydrotreating is carried out under more severe conditions, based on the objective of maximizing yield of light fuel oil and propylene. Considered as a whole, Chen fails to adequately teach and/or suggest all of the features now represented in the claims.
Reference is also drawn to Xu et al (US 2011/0000818). Xu discloses a process for producing fuel oil comprising serial stages of catalytic cracking and hydrotreating (see [0014]-[0016]). Deasphalted oil is a suitable feedstock (see [0023]). Similar to Chen, while a broad range of 3-20 MPa hydrotreating pressure is disclosed (see [0039]), the examples are carried out at a pressure of 18 MPa (see Tables 3-5). Xu is not considered to remedy the deficiencies of Chen.
The specific operating parameters and product characteristics defined by the instant claimed invention are considered to patentably distinguish over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772